¶42
Alexander, C.J.
(concurring) — I agree with the majority that we should decide a case on statutory grounds, rather than constitutional grounds, when possible. Majority at 291 n. 7 (quoting Isla Verde Int'l Holdings, Inc. v. City of Camas, 146 Wn.2d 740, 752, 49 P.3d 867 (2002)). In this case, though, I believe we must necessarily decide the constitutional issue. I say that because in order to determine whether the Taxpayer Protection Act (TPA) (chapter 43.135 RCW) or Engrossed Substitute Senate Bill 6896 (the 2006 amendment) are constitutionally valid, it is necessary to determine first whether the people may constrain the plenary powers of the legislature by initiative. This is a constitutional question — one that we have already answered in Amalgamated Transit Union Local 587 v. State, 142 Wn.2d 183, 11 P.3d 762, 27 P.3d 608 (2000), and one that the majority really answers in the course of evaluating the 2006 amendment’s validity, majority at 301-02.
¶43 Essentially, I agree with Justice Chambers that the TPA is an unconstitutional intrusion into the legislature’s plenary power to pass laws. Accordingly, I, too, conclude that the Washington State Farm Bureau Federation’s challenge based on the TPA fails. Thus, I concur in the result the majority reaches.